Dear Hal:
You have requested an opinion as to whether the Amite River Basin Commission ("the Commission") is authorized by its enabling statutes to use public funds to hire a public relations firm for lobbying activity — "professional help to get [the Commission's] message across to local and state officials."
The answer is negative; such use of public funds for public relations by the Commission is ultra vires.
The Amite River Basin Commission is a statutory creature of the Louisiana legislature. It has no inherent power and authority. It has only those powers delegated to it by the legislature through its enabling statutes.
LSA-R.S. 38:3306 states the powers of the Commission, including rule-making powers, drainage control authority, construction and maintenance authority, surveying and expropriation authority. All of these powers are incidental to the purpose of the Commission: ". . . to establish adequate drainage, flood control and water resources development to include but not be limited to construction of reservoirs, diversion canals, gravity and pumped drainage systems, and other flood control works." LSA-R.S. 38:3302.
There is no statutory authority for the Commission to expend public funds for a public relations campaign to enhance its political reputation or its budgetary and fiscal health. Such expenditures would be without lawful authority.
Honorable George H. Ware, Jr. District Attorney 20th Judicial District Opinion Number 90-126
Trusting this to be of sufficient information, I am
Sincerely,
                                       WILLIAM J. GUSTE, JR. Attorney General
                                   BY: __________________________ Charles J. Yeager Assistant Attorney General
CJY:tm
State of Louisiana
DEPARTMENT OF JUSTICE WILLIAM J. GUSTE, JR.         July 17, 1975           7TH FLOOR ATTORNEY GENERAL                                     2-3-4 LOYOLA BUILDING NEW ORLEANS 70112